EXHIBIT32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) In connection with the Annual Report of Bear State Financial, Inc. (the “Registrant”) on Form 10-K for the year ended December 31,2016 as filed with the Securities and Exchange Commission (the “Report”), the undersigned certifies, pursuant to 18 U.S.C. Section 1350, as added by Section 906 of the Sarbanes-Oxley Act of 2002, that: a) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant as of and for the period covered by the Report. Date: March 10, 2017 /s/ Sherri Billings Sherri Billings Chief Financial Officer
